Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,997,773. 
The present application claims the same subject matter of dynamic tiling for foveated rendering, which is same as the US patent 10,997,773.  
For example: 
17/245,845
10,997,773
1. A method comprising: defining a first tile with dimensions determined using eye tracking data; defining one or more additional tiles to fill an area surrounding the first tile of a display; and providing a portion of an image using the first tile at a first image quality and providing another portion of the image at a second image quality using at least one of the one or more additional tiles.
1. A method of providing imagery to a user on a display, the method comprising: receiving eye tracking data; determining a gaze location on the display or a gaze vector using the eye tracking data; defining a first tile using the gaze location on the display or the gaze vector, wherein the first tile has a height and a width, the height and width being determined using the eye tracking data; defining a plurality of additional tiles to fill an entire area of the display; and providing a portion of an image using the first tile at a first image quality and providing another portion of the image at a second image quality using at least one of the plurality of additional tiles.
2. The method of Claim 1, wherein the eye tracking data indicates a direction of gaze of the user.
2. The method of Claim 1, wherein the eye tracking data indicates a direction of gaze of the user.
3. The method of Claim 2, further comprising receiving eye tracking data, the eye tracking data comprising an angular orientation of the user's eye about a first axis and a second axis to determine the direction of gaze of the user.	
3. The method of Claim 2, wherein obtaining eye tracking data comprises monitoring an angular orientation of the user's eye about a first axis and a second axis to determine the direction of gaze of the user.
4. The method of Claim 1, wherein the dimensions of the first tile comprise a height and a width, wherein the height or the width of the first tile is defined based on any of, or a combination of: a vertical or horizontal error of a gaze location of the user; a rate of change of the vertical or horizontal error of the gaze location; a vertical or horizontal position of the gaze location; an MTF value of a lens of the display at the gaze location; and a rate of change of the vertical or horizontal position of the gaze location.
4. The method of Claim 1, wherein the height or the width of the first tile is defined based on any of, or a combination of: a vertical or horizontal error of the gaze location; a rate of change of the vertical or horizontal error of the gaze location; a vertical or horizontal position of the gaze location; an MTF value of a lens of the display at the gaze location; and a rate of change of the vertical or horizontal position of the gaze location.
5. The method of Claim 1, further comprising: re-defining the first tile and the one or more additional tiles in response to a change of a gaze location to a new gaze location on the display; wherein the first tile is redefined to be centered at the new gaze location.
5. The method of Claim 1, further comprising: re-defining the first tile and the plurality of additional tiles in response to a change of the gaze location to a new gaze location on the display; wherein the first tile is redefined to be centered at the new gaze location.
6. The method of Claim 5, wherein the first tile and the one or more additional tiles are redefined in response to the gaze location on the display changing at least a threshold amount.
6. The method of Claim 5, wherein the first tile and the plurality of additional tiles are redefined in response to the gaze location on the display changing at least a threshold amount.
7. The method of Claim 5, wherein the first tile and the one or more additional tiles are redefined in response to the direction of gaze changing at least a threshold angular amount in a vertical direction or a horizontal direction.
7. The method of Claim 5, wherein the first tile and the plurality of additional tiles are redefined in response to the direction of gaze changing at least a threshold angular amount in a vertical direction or a horizontal direction.
8. The method of Claim 1, further comprising: determining an error associated with a direction of gaze of the user; defining at least one of a height or a width of the first tile based on the error associated with the direction of gaze of the user.
8. The method of Claim 1, further comprising: determining an error associated with the direction of gaze of the user; defining at least one of the height and the width of the first tile based on the error associated with the direction of gaze of the user.
9. The method of Claim 1, further comprising: defining one or more regions related to image displaying capabilities of different areas of the display; and defining a size of the first and each of the one or more additional tiles based on which of the one or more regions the tiles are displayed.
9. The method of Claim 1, further comprising: defining one or more regions related to image displaying capabilities of different areas of the display; and defining a size of the first and each of the plurality of additional tiles based on which of the one or more regions the tiles are displayed.
10. The method of Claim 9, wherein the one or more regions are defined based at least on a magnitude of a tangential viewing angle for the different areas of the display.
10. The method of Claim 9, wherein the one or more regions are defined based on a magnitude of a tangential viewing angle for the different areas of the display.
11. A device comprising: one or more processors configured to: receive a gaze location or a gaze vector identified by an eye tracker; and define a first tile using the gaze location or the gaze vector; and define one or more additional tiles to fill a surrounding area of the first tile on a display; wherein a portion of an image is provided on the display using the first tile at a first image quality and other portions of the image are provided on the display at a second image quality using at least one of the one or more additional tiles.
11. A head mounted display for providing imagery to a user, the head mounted display comprising: a display; an eye tracker configured to provide eye tracking data; and a processor configured to: determine a gaze location on the display or a gaze vector using the eye tracking data; define a first tile using the gaze location or the gaze vector; and define a plurality of additional tiles to fill an area of the display; wherein a portion of an image is provided on the display using the first tile at a first image quality and other portions of the image are provided on the display at a second image quality using at least one of the plurality of additional tiles.
12. The device of Claim 11, wherein the one or more processors are further configured to monitor an angular orientation of the user's eye about a first axis and a second axis to determine a direction of gaze of the user.
12. The head mounted display of Claim 11, wherein the processor is configured to monitor an angular orientation of the user's eye about a first axis and a second axis to determine a direction of gaze of the user.
13. The device of Claim 11, wherein the second image quality is lower than the first image quality.
13. The head mounted display of Claim 11, wherein the second image quality is lower than the first image quality.
14. The device of Claim 11, wherein the one or more processors are further configured to define a height or a width of the first tile based on any of, or a combination of: a vertical error of the gaze location; a rate of change of the vertical error of the gaze location; a vertical position of the gaze location; a modulation transfer function value of a lens of the display at the gaze location; and a rate of change of the vertical position of the gaze location.
14. The head mounted display of Claim 11, wherein the processor is configured to define a height or a width of the first tile based on any of, or a combination of: a vertical error of the gaze location; a rate of change of the vertical error of the gaze location; a vertical position of the gaze location; a modulation transfer function value of a lens of the display at the gaze location; and a rate of change of the vertical position of the gaze location.
15. The device of Claim 11, wherein the one or more processors are further configured to: redefine the first tile and the one or more additional tiles in response to a change of the gaze location to a new gaze location on the display; wherein the first tile is redefined to be centered at the new gaze location.
15. The head mounted display of Claim 11, wherein the processing circuitry is further configured to: redefine the first tile and the plurality of additional tiles in response to a change of the gaze location to a new gaze location on the display; wherein the first tile is redefined to be centered at the new gaze location.
16. The device of Claim 11, wherein the one or more processors are further configured to determine an error associated with the direction of gaze of the user and define at least one of a height or a width of the first tile based at least on the error associated with the direction of gaze of the user.
16. The head mounted display of Claim 11, wherein the processor is configured to determine an error associated with the direction of gaze of the user and define at least one of a height and a width of the first tile based on the error associated with the direction of gaze of the user.
17. The device of Claim 11, wherein the processor is configured to: identify one or more regions based on image displaying capabilities of different areas of the display; and define a size of the first and each of the plurality of additional tiles based on which of the one or more regions the tiles are displayed.
17. The head mounted display of Claim 11, wherein the processor is configured to: identify one or more regions based on image displaying capabilities of different areas of the display; and define a size of the first and each of the plurality of additional tiles based on which of the one or more regions the tiles are displayed.
18. The device of Claim 17, wherein the one or more processors are further configured to identify the one or more regions based on a magnitude of a tangential viewing angle for the different areas of the display.
18. The head mounted display of Claim 17, wherein the processor is configured to identify the one or more regions based on a magnitude of a tangential viewing angle for the different areas of the display.
19. A non-transitory computer readable medium storing program instructions for causing one or more processors to: track a gaze direction or a gaze vector of a user's eye; define a tile based on the gaze direction or gaze vector of the user's eye, wherein a location of the first tile is defined using the gaze direction or the gaze vector; provide imagery at a first image quality using the tile and at a second image quality at each of one or more additional tiles; and redefine the location of the tile in response to a change in the gaze direction or gaze vector.
19. A display for providing foveated imagery to a user, the display comprising processing circuitry configured to: track a gaze direction or a gaze vector of the user's eye; define a first tile based on the gaze direction or gaze vector of the user's eye, wherein a location of the first tile is defined using the gaze direction or the gaze vector and is for a first image quality; define one or more additional tiles for a second image quality different than the first image quality; provide imagery using the first tile and each of the one or more additional tiles; and redefine the location of the first tile in response to a change in the gaze direction or gaze vector.
20. The non-transitory computer readable medium of Claim 19, wherein the program instructions further cause the one or more processors to: redefine the tile, and provide the imagery in response to at least one of: the gaze direction of the user's eye changing at least a threshold amount; and the gaze direction of the user's eye being within a threshold distance from a border between the first tile and an adjacent tile.
20. The display of Claim 19, wherein the processing circuitry is configured to repeat the steps of defining the first tile, defining the one or more additional tiles, and providing the imagery in response to at least one of: the gaze direction of the user's eye changing at least a threshold amount; and the gaze direction of the user's eye being within a threshold distance from a border between the first tile and an adjacent tile.


Claims 1-20 would be allowed if they overcome the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628